Dissenting Opinion
DeBruler, J.
I must respectfully dissent to the opinion and judgment of the Court. Here the conception of the child occurred after separation of the parties and after legal proceedings for dissolution of their marriage relationship had been instituted. The birth of the child occurred after the marriage of the two had been dissolved by court decree. I find no cases of this Court which support the view that a presumption of legitimacy arises under circumstances such as these. As a legal matter this presumption does not arise at all unless the child is born during wedlock. Buchanan v. Buchanan, (1971) 256 Ind. 119, 267 N.E.2d 155. Here the marriage of the parties was dissolved by court decree several months before the birth of the child. If the court were correct in its conclusion that this child was born in wedlock in spite of the fact that its parents were not married at the time of its birth, as a new legal matter, I would hold that evidence showing that conception occurred after the institution of legal proceedings which ultimately result in dissolution of the marriage relationship, in conjunction with direct evidence of no intercourse between the wife and husband during the period of conception, would constitute sufficient evidence on *102appeal to overcome such presumption and to sustain a negative decision of the trial court on the paternity issue. Prentice, J., concurs.
Note. — Reported at 378 N.E.2d 855.